1
2
3                                                                     O
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    DARRYL EUGENE HARNISH,                     Case No. 2:18-cv-03600-RGK-KES
12                Petitioner,
13          v.                                  ORDER ACCEPTING REPORT AND
14    MICHAEL MARTELL, Warden,                  RECOMMENDATION OF UNITED
15                Respondent.                     STATES MAGISTRATE JUDGE
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
19   other records on file herein, and the Report and Recommendation of the United States
20   Magistrate Judge (Dkt. 33). No objections to the Report and Recommendation were
21   filed, and the deadline for filing such objections has passed. The Court accepts the
22   report, findings, and recommendations of the Magistrate Judge.
23   //
24   //
25   //
26   //
27   //
28
1          IT IS THEREFORE ORDERED that (1) Respondent’s motion to dismiss
2    (Dkt. 17) is granted, (2) Petitioner’s request for a stay is denied as moot, and
3    (3) Judgment shall be entered dismissing the Petition as untimely.
4
5    DATED: March 28, 2019
6
7                                            ____________________________________
                                             R. GARY KLAUSNER
8                                            UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
